COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 JAVARUSE RAYMONE HARDY,                       §
                                                              No. 08-14-00045-CR
                  Appellant,                   §
                                                                 Appeal from the
 v.                                            §
                                                          Criminal District Court No. 2
                                               §
 THE STATE OF TEXAS,                                         of Dallas County, Texas
                                               §
                  Appellee.                                    (TC# F-1314121-I)
                                               §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 4TH DAY OF FEBRUARY, 2015.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.